Citation Nr: 1631119	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-20 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a mood disorder, a psychotic disorder, and an adjustment disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a sciatic nerve disorder, to include as secondary to the service-connected fracture of the right transverse process at L2 and chronic low back pain.

(The issues of whether an overpayment of Department of Veterans Affairs compensation benefits was properly created and entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits are subject to another decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to August 1970 and from February 1974 to February 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Recent VA treatment records shows diagnoses of a mood disorder, a psychotic disorder, and an adjustment disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all these diagnoses as part of the psychiatric-disorder issue on appeal.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A sciatic nerve disability is not shown.


CONCLUSION OF LAW

The criteria for service connection for a sciatic nerve disability have not been met.  38 U.S.C.A. 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, inasmuch as the claim of service connection for an acquired psychiatric disorder is being remanded at this time, a discussion of the VCAA's impact on that claim is not necessary at this time.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the duty to notify was satisfied by letters sent to the Veteran in August 2010, September 2010, and October 2010 that laid out the requisite elements for establishing service connection.  Moreover, the Veteran's June 2012 Statement of the Case (SOC) included detailed notice of the regulations applicable to his claims, to include notice of the requisite elements of secondary service connection.  That SOC also readjudicated the claims on appeal such that any timing error in notice was cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  Notably, the Veteran has not alleged any notice deficiencies or omissions.  Accordingly, VA's duty to notify has been met.

38 C.F.R. 3.103(c)(2) also requires that the Veterans Law Judge who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the March 2016 hearing, the undersigned complied with these requirements.  Neither the Veteran nor his representative has asserted failure to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), post-service reports of VA treatment and examination, Social Security Administration (SSA) records, and the Veteran's statements in support of his claim.  Notably, the Veteran was incarcerated from April 2000 to October 2012, and records of treatment during such time are also in the record.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

While the Board acknowledges that the Veteran has not been explicitly provided a VA examination in conjunction with this appeal, the record includes multiple VA examinations conducted for other purposes that encompass neurological review and bear on this case.  Notably, in determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  For reasons discussed further below, a review of the record shows that there is no objective evidence of the current neurological disability for which service connection is sought.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating that claim, and the low threshold for determining when VA must provide an examination is not met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Law and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran contends that he has a sciatic nerve disability that is either directly related to his back injury in service, or is secondary to his service-connected residuals of a right transverse process L2 fracture (low back disability).  STRs show the Veteran sustained multiple back injuries during service.  However, there is nothing therein indicating involvement of neurological pathology.  In fact, a January 1975 record specifically notes reports of "non-radiating pains" with no neurological signs.  Subsequent STRs continue to note episodes of back pain, but are silent for any neurological signs or symptoms (including after a January 1977 lumbar vertebral fracture).  Notably, a March 1977 National Guard enlistment examination report notes a history of fractured lumbar vertebrae and a car accident involving lumbar injury, but do not note any neurological abnormalities.

A January 1980 VA examination report shows a neurological examination was essentially normal.  Subsequent National Guard examination reports are silent for neurological complaints or findings.  Records of treatment during his incarceration show scattered, isolated complaints of hip and back pain, but do not indicate any neurological findings.

In a March 2010 statement, the Veteran reported low back pain and numbness in his right leg.  In a June 2010 statement, he reported "excruciating" right leg pain from his foot through his entire body, back, and neck.  In a June 2011 statement, he said his right side becomes numb and low back pain on a daily basis.  At times, he had to drag his right leg just to walk, and believed that his sciatic nerve was affecting his low back, buttocks, hips, and other areas.  In August 2012, the Veteran argued that his sciatic nerve pain was secondary to his service-connected low back disability, or is a natural consequence of his low back injury in service.

A January 2013 VA treatment record shows the Veteran denied lower extremity numbness, tingling, or paralysis.  In July 2013, he again denied numbness on neurological review.  In both September and November 2013, he was seen for left great toe complaints, but denied numbness or tingling in the lower extremities.  In December 2013, the Veteran was referred to physical therapists for a long history of chronic low back pain.  He reported paresthesias down his left lower extremity occasionally, but not consistently.  His symptoms were felt to be consistent with degenerative joint disease (DJD) and degenerative disc disease (DDD) with likely spinal stenosis, but there were no findings indicative of associated radiculopathy or neurological impairment.  March 2014 records show he reported a recent injury to his back with pain shooting upwards into his back when he crossed his legs, but did not report any radiating pain in the lower extremities.  In fact, a separate March 2016 record notes he denied leg pain.  The following month, the Veteran had full range of motion to all extremities on evaluation; he denied numbness or tingling.  

On December 2014 VA aid and attendance examination, the examiner noted diagnoses of mild lumbar spine DJD with scoliosis and cervical spine DJD.  There were no findings related to neurological complaints or abnormalities.  On VA back examination that same month, in conjunction with a claim seeking a total disability rating based on individual unemployability (TDIU), the Veteran was diagnosed with a history of fractured right transverse process (L2) in 1977 and lumbar spine DJD.  However, sensory and reflex examinations were normal and straight leg raise tests were negative.  The examiner explicitly found no signs of radiculopathy.  

At the March 2016 Travel Board hearing, he testified that he experiences numbness down his leg associated with his back disability.  He said a doctor told him that such complaints were related to his back disability (and the record was held open for 60 days to allow for such evidence to be submitted).  However, no such evidence was submitted during that time.

After reviewing the record, the Board finds that the criteria for service connection for a sciatic nerve disability have not been met.  Service connection is only warranted where the evidence demonstrates a current disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, while the Board acknowledges the Veteran's allegations of shooting pains and numbness associated with his low back disability, and his competency as a lay person to observe simply symptoms, he is not similarly competent to diagnose a neurological disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, notwithstanding certain isolated notations of pain, numbness, or tingling, there is no objective medical evidence in the record of clinically significant neurological abnormality.  Absent evidence of a current disability, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply, and service connection for a sciatic nerve disability must be denied.  See 38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for a sciatic nerve disability is denied.


REMAND

With respect to service connection for an acquired psychiatric disorder, the Board notes that the medical evidence clearly shows that he has been receiving regular VA psychiatric care since January 2013 for a variously diagnosed psychiatric disability (including as PTSD, an unspecified mood disorder, an unspecified depressive disorder, a psychotic disorder, and an adjustment disorder).  However, the most recent, complete records of such treatment in the Veteran's claims file are dated in September 2014 (with a single record of unrelated treatment dated in March 2016 submitted by the Veteran).  Any updated records are constructively of record and must be obtained.

Moreover, although VA secured a February 2012 VA psychiatric examination report in the record, he was incarcerated at the time and thus the report is essentially only an opinion based on review of the record (and did not involve an in-person examination).  In light of that fact, and considering pertinent evidence of psychiatric treatment has been added to the record since the February 2012 opinion was secured which leaves the nature of his claimed psychiatric disability rather unclear , a new examination for diagnostic clarification is necessary.  

Finally, the Board notes that the Veteran has submitted a detailed statement regarding his alleged PTSD stressors in service, but it does not appear that any subsequent stressor development was completed.  Should a VA examination indicate that the Veteran has a current psychiatric disability, further appropriate development (e.g., stressor verification) may also be needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional evidence relevant to mental health that may have come into existence since the claims folder was last before the AOJ, to specifically include all records of VA psychiatric treatment dated since September 2010.  

2. Schedule the Veteran for an appropriate VA psychiatric examination to ascertain the nature and etiology of the claimed psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  For any and all diagnosed psychiatric disorder(s), the examiner shall offer an opinion as to the following questions:'

a. Is it at least as likely as not (a 50 percent or better probability) that any diagnosed psychiatric disabilities were incurred or caused by his active duty service?

b. Is it at least as likely as not (a 50 percent or better probability) that any diagnosed psychiatric disabilities are proximately due to, or aggravated by, another service-connected disability?  (The Veteran is currently service-connected for residuals of a left acromioclavicular joint injury, chronic strain of the cervical spine, residuals of a fractured right transverse process, and prostate cancer).  

A rationale for all medical opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Thereafter, the AOJ should review any newly obtained records and the VA examination report secured pursuant to the above directive, and determine whether any additional development is warranted (i.e., undertaking stressor development or procuring supplemental VA examinations and/or opinions).  If so, the AOJ should complete any appropriate development indicated.

4. After completing the above actions, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  If it remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


